IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                             Assigned on Briefs April 21, 2010

           STATE OF TENNESSEE v. SIDNEY LEONARD PIGG, III

                   Appeal from the Circuit Court for Marshall County
                       No. 08-CR-150      Robert Crigler, Judge




                   No. M2009-01339-CCA-R3-CD - Filed May 21, 2010


The Defendant, Sidney Leonard Pigg, III, was convicted by a Marshall County jury of Class
D felony theft of property. See Tenn. Code Ann. § 39-14-103. The trial court imposed a
three-year sentence for this conviction, which was to be suspended following service of sixty
days. On appeal, the Defendant challenges the sufficiency of the evidence supporting his
conviction. Following our review of the record, we affirm the judgment of the trial court.


   Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

D AVID H. W ELLES, J., delivered the opinion of the Court, in which T HOMAS T. W OODALL and
R OBERT W. W EDEMEYER, JJ., joined.

Michael J. Collins, Assistant Public Defender, Shelbyville, Tennessee, for the appellant,
Sidney Leonard Pigg, III.

Robert E. Cooper, Jr., Attorney General and Reporter; Clark B. Thornton, Assistant Attorney
General; Charles Crawford, District Attorney General; and Weakley E. Barnard, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                           OPINION

                                     Factual Background

       On September 17, 2008, the victim, Fernando Hernanadez, was moving. He used his
double-axle wooden-floored trailer to move his refrigerator and freezer to his new Lewisburg
home located at 315 Greenwood Street. Because he could not move the items inside without
assistance, he left the freezer and refrigerator, along with the trailer, sitting outside the house.
The next day, September 18, the victim went to the new house around 8:00 a.m., and the
items were still there. When he returned four or five hours later, the freezer, refrigerator, and
trailer were gone.

       The victim telephoned police to report the items stolen. He relayed that he purchased
the refrigerator new one year prior to September 18, 2008, for about $800 and that the
refrigerator was operational. As for the freezer, the victim said it was a chest-type freezer
about six-feet long, and he had bought it used about two years prior to it being taken for
around $150 or $160. Although the lid was damaged, the victim stated that the freezer still
worked. The victim stated that the trailer was four years old and was worth at least $800 at
the time it was stolen. The refrigerator and trailer were later recovered by police and
returned to the victim; the freezer was never found. Moreover, the victim affirmed that he
did not know the Defendant and had not given anyone permission to take the items.

       Patrolman Steve Woodward with the City of Lewisburg Police Department
serendipitously saw the Defendant’s truck around 8:30 the morning of September 18. At that
time, he was not aware of the theft, but noticed the truck and trailer because the refrigerator
was not strapped down.

       Walter Emerson testified that he worked in a flea market in Marshall County. On
September 18, the Defendant arrived in a white S-10 Chevrolet Blazer, with front-end
damage, pulling a trailer. At that time, Emerson did not know the Defendant personally. The
Defendant told Emerson he was moving. After conversing with Defendant, Emerson
purchased a refrigerator from the Defendant for $50. The Defendant offered to sell him a
freezer, but he declined because the top was broken. Another individual, with tattoos on his
legs, was with the Defendant; however, this individual was not involved in effectuating the
sale. Later that day, Emerson gave a statement to Officer Woodward.

        The next day Emerson was standing outside the flea market and saw the Defendant
drive by, recognizing him from the day before. Emerson phoned the authorities; he also got
in his vehicle and tried to catch the Defendant. When Emerson caught up with the
Defendant, Detective Jimmy Oliver with the Lewisburg Police Department had already
stopped the Defendant. According to Det. Oliver, two other men were in the Defendant’s
truck when it was stopped; one of the men, Frank Flippin, who had tattoos on his legs,
matched Emerson’s description of the man accompanying the Defendant on September 18
at the flea market. The Defendant was arrested. At trial, Emerson identified the Defendant
as the man who sold him the refrigerator. Detective Oliver also testified that he had ruled
a man named William Davis out as a suspect in this theft.




                                               -2-
       The Defendant called Edward Duval as his first witness. Duval stated that, on
September 18, William Davis offered to sell him a washer and dryer. Later that day, Davis
and a man, who looked a lot like the Defendant, returned to Duval’s home in a white Blazer
hauling a refrigerator and freezer. The men offered to sell him the refrigerator. The man
who looked like the Defendant told Duval that he wanted to sell the refrigerator because he
was getting divorced and was moving. This man also told Duval that the items belonged to
him and was the one who did most of the talking.

       The Defendant then testified on his own behalf. On September 18, 2008, he went to
Davis’ sister’s residence. Davis approached him, stating he had received a “blessing” and
needed help moving a refrigerator and freezer. The Defendant agreed to help. After loading
the items onto the trailer, they went to Duval’s house to sell the items. After having no
success with Duval, they proceeded to the flea market. The Defendant stated he did most of
the talking with Emerson due to his good “communication skills.” After selling the
refrigerator to Emerson, the Defendant went to Columbia, where he sold the freezer to some
“guy from the street.” The Defendant agreed to buy the trailer from Davis and made a down
payment of $25. The Defendant claimed he did not know the items were stolen.

        The State called Davis in rebuttal. Davis showed the jury that he did not have any
tattoos on his legs. Davis stated that he went to Duval’s house with the “person that had the
stuff” (the Defendant).

       Following the conclusion of the evidence, the jury convicted the Defendant of theft
of property valued at $1,000 or more but less than $10,000, a Class D felony. See Tenn.
Code Ann. §§ 39-14-103, -105(3).1 A sentencing hearing was held, and the trial court
sentenced the Defendant to three years as a Range I, standard offender; this sentence was to
be suspended following service of sixty days in jail. This appeal followed.

                                         Analysis
        The Defendant contends that the evidence is insufficient to support his conviction for
theft of property valued at $1,000 or more but less than $10,000. Specifically, he contends
that he did not know the items were stolen and, therefore, he had no intent to deprive the
owner of his property.

      Tennessee Rule of Appellate Procedure 13(e) prescribes that “[f]indings of guilt in
criminal actions whether by the trial court or jury shall be set aside if the evidence is


        1
           The Defendant was indicted under alternative theories of theft of property, being charged with
unlawfully obtaining the property and/or exercising control over the property without the owner’s consent.
After the verdict finding him guilty on both counts, the trial court merged the counts into one conviction.

                                                   -3-
insufficient to support the findings by the trier of fact of guilt beyond a reasonable doubt.”
A convicted criminal defendant who challenges the sufficiency of the evidence on appeal
bears the burden of demonstrating why the evidence is insufficient to support the verdict,
because a verdict of guilt destroys the presumption of innocence and imposes a presumption
of guilt. See State v. Evans, 108 S.W.3d 231, 237 (Tenn. 2003); State v. Carruthers, 35
S.W.3d 516, 557-58 (Tenn. 2000); State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982). This
Court must reject a convicted criminal defendant’s challenge to the sufficiency of the
evidence if, after considering the evidence in a light most favorable to the prosecution, we
determine that any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt. See Jackson v. Virginia, 443 U.S. 307, 319 (1979); State v. Hall,
8 S.W.3d 593, 599 (Tenn. 1999).

        On appeal, the State is entitled to the strongest legitimate view of the evidence and all
reasonable and legitimate inferences which may be drawn therefrom. See Carruthers, 35
S.W.3d at 558; Hall, 8 S.W.3d at 599. A guilty verdict by the trier of fact accredits the
testimony of the State’s witnesses and resolves all conflicts in the evidence in favor of the
prosecution’s theory. See State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997). Questions
about the credibility of witnesses, the weight and value of the evidence, as well as all factual
issues raised by the evidence are resolved by the trier of fact, and this Court will not re-weigh
or re-evaluate the evidence. See Evans, 108 S.W.3d at 236; Bland, 958 S.W.2d at 659. Nor
will this Court substitute its own inferences drawn from circumstantial evidence for those
drawn by the trier of fact. See Evans, 108 S.W.3d at 236-37; Carruthers, 35 S.W.3d at 557.

        A person is guilty of theft if that person, with the intent to deprive the owner of
property, knowingly obtains or exercises control over the property without the owner’s
effective consent. Tenn. Code Ann. § 39-14-103. Essentially, the Defendant’s argument is
based upon his contention that the State’s witnesses were not credible, asserting instead that
the jury should have accredited his version that he relied on the statements of William Davis
when he took and sold the items, never knowing the items were stolen. This argument is
misplaced because the credibility of witnesses and reconciliation of conflicts in the testimony
are matters “entrusted exclusively to the jury as the triers of facts.” See State v. Oody, 83
S.W.2d 554, 558 (Tenn. Crim. App. 1991). Obviously, based upon the verdict, the jury chose
not to accredit the testimony of the Defendant.

       In the light most favorable to the State, the evidence established that the victim
returned to his house on September 18, 2008, after only being gone for four or five hours, to
find his refrigerator, freezer, and trailer missing. The victim stated that the Defendant did
not have permission to remove the items from his house and established that the value of the
items was over $1000. The victim immediately reported the theft to police. Officer
Woodward had noticed the Defendant’s truck that morning pulling a trailer with a

                                               -4-
refrigerator and freezer loaded on it; he was concerned because the refrigerator was not
strapped down.

        Later that day, the Defendant went to a local flea market and sold the refrigerator to
Emerson. According to Emerson, the Defendant did all of the negotiating and told him he
was selling the refrigerator because he was moving. The next day, Emerson saw the
Defendant driving by the flea market; he immediately reported this to authorities. Detective
Oliver stopped the Defendant, who was accompanied by Frank Flippin, a man with tattoos
on his legs, matching Emerson’s description of the man accompanying the Defendant at the
flea market the previous day.

        The jury chose to accredit the prosecution witnesses’ testimony and did not find the
Defendant’s version believable. It is not within our province to re-weigh or reevaluate the
evidence presented. See Evans, 108 S.W.3d at 236; Bland, 958 S.W.2d at 659. Additionally,
it is well established that the unsatisfactorily explained possession of recently stolen goods,
in light of the surrounding circumstances, permits an inference that the individual in
possession stole the property or knew the property was stolen. See, e.g., Barnes v. United
States, 412 U.S. 837, 843-44 (1973); Bush v. State, 541 S.W.2d 391, 394 (Tenn. 1976); State
v. Anderson, 738 S.W.2d 200, 202 (Tenn. Crim. App. 1987). The jury may choose to apply
the inference, even in the face of contradictory evidence or the defendant’s contrary
explanation. State v. Land, 681 S.W.2d 589, 591 (Tenn. Crim. App. 1984); see Bush, 541
S.W.2d at 395. We conclude that the evidence is sufficient to establish that the Defendant
knowingly obtained and/or exercised control over the property of the victim without his
consent and with the intent to deprive him of said property.

                                       Conclusion
      In accordance with the foregoing, we conclude that the evidence is sufficient to
support the Defendant’s Class D felony theft of property conviction. The judgment of the
Marshall County Circuit Court is affirmed.


                                                    _________________________________
                                                    DAVID H. WELLES, JUDGE




                                              -5-